Exhibit 10.1

August 6, 2009

Dan Karr

47669 Fremont Blvd.

Fremont, CA 94538

Dear Dan,

I am very pleased to offer you a position with Ikanos Communications, Inc (the
“Company”) as Senior Vice President of World Wide Sales, reporting to me.

We are pleased to offer you an annual base salary of $235,000, which will be
paid in accordance with the Company’s normal payroll procedures. We are also
pleased to offer you a comprehensive package of employee benefits generally
offered to employees and executives including health benefits. Company
executives do not have a fixed number of vacation or sick days. You are entitled
to take time away from the office on the honor system, but it’s expected that
your absence would not materially interfere with your service to the Company. No
one will keep track of the time you spend outside of the office. In addition,
the Company observes eight scheduled holidays and two floating holidays per
year. You should note that the Company may modify salaries and benefits from
time to time, as it deems necessary.

Assuming you are employed at the Company through January 1, 2010, you will be
eligible to earn an on-target bonus, currently set in the amount of 75% of your
base salary for fiscal year 2009 based on both the Company’s achievement of
specified financial targets for 2009 established by the CEO and the Compensation
Committee of the Board (the “Compensation Committee”) and your achievement of
specific objectives and milestones for such year to be mutually agreed upon and
set by you and me. Your bonus for 2009 will be paid 100% for Q3 and Q4. For
periods thereafter, the target bonus amounts shall be determined by the CEO and
payment of such bonus shall be based on both the Company’s achievement of
specified financial targets and your achievement of specific objectives and
milestones mutually agreed upon and set by you and the CEO and approved by the
Compensation Committee.

An important component of our compensation package includes the opportunity for
ownership in our Company. After you commence employment and upon approval by the
Compensation Committee, the Company will grant you an option to purchase 425,000
shares. The price of the shares will equal the closing market price of the
Company common stock on the day the option is granted. We will recommend that
25% of the total option grant vest one year from your grant date and continue to
vest 6.25% every three (3) months thereafter, subject to your continued service
with the Company through each such date. The option may be granted from one of
the Company’s stock option plans (the “Stock Option Plans”) or pursuant to a
stand-alone stock option agreement, or a combination of both, as determined by
the Compensation Committee. As a result, the option will be subject to the
terms, definitions and provisions of the Stock Option Plan under which it is
granted, if any, and the stock option agreement by and between the Company and
you (the “Option Agreement”), both of which documents are incorporated herein by
reference; provided, however, that the terms and provisions of the Option
Agreement shall be substantially the same as if the portion of the option
represented by such Option Agreement had been granted under the Stock Option
Plan.

You will also be eligible to participate in the Ikanos Employee Equity Program
whereby employees are eligible for additional Company equity, as determined by
the Compensation Committee.

In the event the Company terminates your employment with the Company without
Cause, you will be entitled to receive (i) continuing payments of severance pay
equal to twelve (12) months of your then current base salary on the date of
termination, payable in accordance with the Company’s normal payroll procedures
and subject to the usual, required withholding; (ii) one hundred percent
(100%) of your target bonus for the year in which the termination occurs, to be
paid in equal installments over the twelve (12)-month period from the date of
such termination on the same dates and pursuant to the Company’s same payroll
policies that payments under clause (i) are made; (iii) accelerated vesting of
outstanding and unvested equity awards with respect to that portion of the award
that would have vested during the twelve (12)-month period following your date
of termination if you had remained employed with the Company through such
period; and (iv) provided (A) you constitute a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”), and (B) you elect continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) within the time
period prescribed pursuant to COBRA, the Company will reimburse your COBRA
premiums for your continued health (i.e., medical, dental and vision) coverage
until the earlier of (x) six (6) months, or (y) until you obtain substantially
similar coverage under another employer’s group insurance plan.



--------------------------------------------------------------------------------

If within twelve (12) months following a Change of Control (A) you resign from
your employment with the Company for Good Reason, or (B) the Company terminates
your employment without Cause, then you will be entitled to receive the
following severance in lieu of the severance set forth in the foregoing
paragraph: (i) continuing payments of severance pay equal to twelve (12)-months
of your then current base salary on the date of termination (or, if greater, as
in effect immediately prior to the Change of Control), payable in accordance
with the Company’s normal payroll procedures and subject to the usual, required
withholding; (ii) one hundred percent (100%) of your target bonus for the year
in which the termination occurs (or, if greater, your target bonus as in effect
immediately prior to the Change of Control), to be paid in equal installments
over the twelve (12)-month period from the date of such termination, payable in
accordance with the Company’s normal payroll procedures and subject to the
usual, required withholding; (iii) accelerated vesting of outstanding and
unvested equity awards with respect to that portion of the award that would have
vested during the twelve (12)-month period following your date of termination if
you had remained employed with the Company through such period; and
(iv) provided (A) you constitute a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Code, and (B) you elect continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA, the
Company will reimburse your COBRA premiums for your continued health (i.e.,
medical, dental and vision) coverage until the earlier of (x) nine (9) months,
or (y) until you obtain substantially similar coverage under another employer’s
group insurance plan.

Notwithstanding the foregoing, you will only be entitled to the severance
payments and benefits set forth above if you enter into (and do not revoke) a
release of any and all claims against the Company, in a form reasonably
acceptable to the Company, that becomes effective within ninety (90) days of
your termination of employment. In the event the termination occurs at a time
during the calendar year where it would be possible for the release of claims to
become effective in the calendar year following the calendar year in which your
termination occurs, then any severance that would be considered Deferred
Compensation Separation Benefits (as defined in the next paragraph) will be paid
on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or such later time as required
by the payment schedule applicable to each payment or benefit or the next
paragraph.

Notwithstanding anything to the contrary in this offer letter, if you are a
“specified employee” within the meaning of Section 409A of the Code and the
final regulations and any guidance promulgated there under (“Section 409A”) at
the time of your termination (other than due to death), and the severance
payable to you, if any, pursuant to this offer letter, when considered together
with any other severance payments or separation benefits that are considered
deferred compensation under Section 409A (together, the “Deferred Compensation
Separation Benefits”) that are payable within the first six (6) months following
your termination of employment, they will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of your termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following termination but prior to the six (6) month
anniversary of termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of your death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this offer
letter is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. Any amount paid under this
offer letter that satisfies the requirements of the “short-term deferral” rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations shall not
constitute Deferred Compensation Separation Benefits for purposes of this
paragraph. In addition, amounts paid under this offer letter that qualify as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of this paragraph. This provision is intended
to comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.

The Company and you agree to work together in good faith to consider amendments
to this offer letter and take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A.

Definition of Terms:

“Cause” means: (i) your failure to perform your assigned duties or
responsibilities after written notice thereof from the Company describing your
failure to perform such duties or responsibilities and your inability to correct
such failure within thirty (30) days after such written notice; (ii) your
engaging in any act of dishonesty, fraud or misrepresentation; (iii) your
intentional violation of any federal or state law or regulation directly
applicable to the Company’s business; (iv) your breach of any confidentiality
agreement or invention assignment agreement between you and the Company; or
(v) your being convicted of, or entering a plea of nolo contendere to, any crime
or committing any act of moral turpitude.



--------------------------------------------------------------------------------

“Change of Control” means either: (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger or consolidation or stock
transfer, but excluding any such transaction effected primarily for the purpose
of changing the domicile of the Company), unless the Company’s stockholders of
record immediately prior to such transaction or series of related transactions
hold, immediately after such transaction or series of related transactions, at
least 50% of the voting power of the surviving or acquiring entity (provided
that the sale by the Company of its securities for the purposes of raising
additional funds will not constitute a Change of Control hereunder); or (ii) a
sale of all or substantially all of the assets of the Company.

“Good Reason” means any of the following that occurs on or following a Change of
Control and without your express written consent: (i) a material reduction of
your duties, position or responsibilities; (ii) a material reduction by the
Company in your base salary as in effect immediately prior to such reduction;
(iii) a material reduction by the Company in the kind or level of employee
benefits to which you are entitled immediately prior to such reduction with the
result that your overall benefits package is significantly reduced; or (iv) a
material change in the geographic location at which you must perform services
(in other words, your relocation to a facility or a location more than fifty
(50) miles from your then present location). Provided, however, that before you
may terminate your employment for Good Reason, (A) you must provide written
notice to the Company, within ninety (90) days of the initial existence of the
Good Reason condition, setting forth the reasons for your intention to terminate
your employment for Good Reason and (B) the Company must have an opportunity
within thirty (30) days following delivery of such notice to cure the Good
Reason condition. In no instance will a resignation be deemed to be for Good
Reason if it is made more than twelve (12) months following the initial
occurrence of any of the events that otherwise would constitute Good Reason
hereunder.

“Section 409A Limit” means the lesser of two (2) times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the Company’s
taxable year preceding the Company’s taxable year of your termination of
employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and
any Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which your employment is
terminated.

You should be aware, and acknowledge and agree, that your employment with the
Company is for no specified period of time and constitutes at will employment.
As a result, you are free to resign at any time, for any reason, or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. Your
continued employment with the Company is contingent upon the successful
completion of a background check. Upon completion of this, Human Resources will
confirm your employment status with the Company.

You will be eligible for a performance and salary review in accordance to the
Company’s policy on performance management and compensation planning.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

As a Company employee, you will be expected to comply with and be bound by the
operating policies, procedures, practices and rules and regulations of the
Company. You will be expected to sign and comply with an Employment,
Confidential Information, Invention Assignment and Arbitration Agreement which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company and non-disclosure of
proprietary information. You will also be expected to sign and comply with our
Company Code of Ethics and our Insider Trading Policy.

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to the
proprietary rights between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Chairman of the Board or the
Chairman of the Compensation Committee and by you.



--------------------------------------------------------------------------------

Dan, Ikanos is an exciting endeavor. We are delivering on a strategy in the
market that will cement our competitive position, and you and your contributions
will be an important component of our success. We look forward to working with
you at Ikanos.

Please call me with any questions that you may have about this offer.

Sincerely,

 

/s/    Mike Gulett

Mike Gulett President & CEO

/s/    Dan Karr

Employee Signature Start Date: September 1, 2009

Enclosures:

Employment, Confidential Information, Invention Assignment and Arbitration
Agreement

Company Code of Ethics, Insider Trading Policy, Duplicate Original